DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  garment being a girdle and a waist band, and the micro-clips/hook and loop micro-adjustment mechanisms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a plurality of bands”. This limitation is considered to be unclear due to the fact that claim 1 recites the limitation “at least one band”. Thus, it is unclear as to if this new “plurality of bands” comprises the at least one band, or if these are new bands in addition to the at least one band. For the purpose of examination, Examiner will interpret this limitation as “wherein the at least one band is a plurality of bands”. 
Claims 4-6 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0038330 A1).
In regards to claim 1, Kim discloses An adjustable garment (1; see [0024]; see figure 4), comprising: 
a plurality of garment regions (as indicated by A, B, and C in annotated figure 4 below); 
a mechanical tensioning system (12a/b; see [0041]; see figure 4) comprising a spool (12a) and a cable (see [0041] in reference to the string, considered a cable); and 
at least one band (10a-e, and 20; see [0024]; see figure 4) comprising a first (left ends of 10a-e and 20; see figure 4) and a second end (right ends of 10a-e and 20; see figure 4), said first end (left ends) attached along a longitudinal center line (longitudinal center along 5; see figure 4 that the left ends of 10a-e and 20 are attached to 12a/b along the indicated longitudinal center along 5; and thus are attached along the longitudinal center) of said garment (1) and said second end (right ends of 10a-e and 20) attached to said mechanical tensioning system (12a/b; see figure 4), 
wherein said plurality of regions (A, B, and C) are individually adjustable using said mechanical tensioning system (12a/b) to provide a customized tension fit (see [0041]; adjustment of the upper band 10a adjusts the lower portion of the thoracic region A; middle bands 10b-d adjusts the lumbar region B; and lower band 10e adjusts an upper region of the sacral region C).

    PNG
    media_image1.png
    429
    340
    media_image1.png
    Greyscale

In regards to claim 3, Kim discloses the invention as discussed above. 
Kim further discloses further comprising a plurality of bands (10a-e and 20 are a plurality of bands).
In regards to claim 4, Kim discloses the invention as discussed above. 
Kim further discloses wherein said plurality of bands (10a-e and 20) are arranged horizontally across said garment (1; see figure 4).
In regards to claim 5, Kim discloses the invention as discussed above. 
Kim further discloses wherein said plurality of garment regions (A, B, and C) comprise a lumbar region (B) and a thoracic region (A). 
In regards to claim 6, Kim discloses the invention as discussed above. 
Kim further discloses wherein said plurality of bands (10a-e and 20) are stacked in a parallel arrangement (see figure 4) from said lumbar region (B) to said thoracic region (A; see figure 4 that 10a-e and 20 extend from the sacral region C, up to the lower end of indicated thoracic region A, and therefore extend from the lumbar region to the thoracic region).
In regards to claim 7, Kim discloses the invention as discussed above. 
Kim further discloses further comprising a micro adjustment tab (13a/b; see [0042]; see figure 4) on said second end (right end of 20) of said at least one band (20; see figure 4 that 20 comprises 13b a hook and loop engagement system, which is a tab, and can perform small or micro adjustments of the compression provided by 20, thus 13b is considered a micro adjustment tab).
In regards to claim 8, Kim discloses the invention as discussed above. 
Kim further discloses wherein said micro adjustment tab (13b) comprises a hook-and-loop fastening mechanism (see [0042]). 
In regards to claim 10, Kim discloses the invention as discussed above. 
Kim further discloses wherein said garment (1) is a vest (see figure 4 that 1 is a vest).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0038330 A1).
In regards to claim 9, Kim discloses the invention as discussed above. 
Kim does not disclose wherein said micro adjustment tab comprises a plurality of micro clips. 
However, Kim teaches a second embodiment of the micro adjustment tabs (11a/b; see [0031]; see figure 2a; 11a/b are clips which are tightened, a small adjustment of tightening is considered a micro adjustment and therefore 11a/b are considered micro adjustment tabs); wherein said micro adjustment tab (11a/b) comprise a plurality of micro clips (11a/b are two portions of a clip and therefore are considered a plurality of micro-clips; further see figure 2a that a plurality of 11a/b are contemplated for use). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the micro adjustment tab as disclosed by figure 4 of Kim by making them from a plurality of micro clips as taught by the second embodiment, figure 2a of Kim in order to have provided a positive locking attachment mechanism which would retain its attachment with its corresponding clip member even when tightened to extreme forces of compression. 
Claim(s) 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0038330 A1) in view of Gakle (US 3,213,856).
In regards to claim 2, Kim discloses the invention as discussed above.
Kim does not disclose wherein said at least one band extends through an internal loop of said garment. 
However, Gakle teaches an analogous garment (8; see [Col 2 ln 4-13]; see figure 1) comprising analogous bands (B; see [Col 2 ln 14-21]; see figure 1); wherein said at least one band (B) extends through an internal loop (17; see [Col 2 ln 22-33]; see figure 1) of said garment (8) for the purpose of providing a means to guide, and thereby ensure the bands are in a proper position (see [Col 2 ln 22-33]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment as disclosed by Kim, and to have included the guides (and therefore the internal loops) in the garment as taught by Gakle in order to have provided an improved garment that would add the benefit of providing a means to guide, and thereby ensure the bands are in a proper position (see [Col 2 ln 22-33]).
In regards to claim 11, Kim discloses the invention as discussed above.
Kim does not disclose wherein said garment is a waist band. 
However, Gakle teaches an analogous garment (8; see [Col 2 ln 4-13]; see figure 1) wherein said garment (8) is a waist band (see figure 3 that the garment is a band that is applied to a user’s waist and therefore is considered to be a waist band) for the purpose of providing a focused set of compressive forces which relieves standing fatigue and back strain, for correcting abdominal sacro-iliac conditions (see [Col 1 ln 7-11]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest garment as disclosed by Kim by forming it in the shape of a waist band as taught by Gakle in order to have provided an improved garment that would add the benefit of providing a focused set of compressive forces which relieves standing fatigue and back strain, for correcting abdominal sacro-iliac conditions (see [Col 1 ln 7-11]) and further modifying the vest garment as disclosed by Kim to be a waist band would remove the upper body portion of the device, thus reducing the amount of materials needed to make the device, lowering the overall cost of manufacturing the device.
In regards to claim 12, Kim discloses the invention as discussed above.
Kim does not disclose wherein said garment is a girdle 
However, Gakle teaches an analogous garment (8; see [Col 2 ln 4-13]; see figure 1); wherein said garment (8) is a girdle (see [Col 1 ln 7-12] in reference to the device being a girdle type belt) for the purpose of providing a focused set of compressive forces which relieves standing fatigue and back strain, for correcting abdominal sacro-iliac conditions (see [Col 1 ln 7-11]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest garment as disclosed by Kim by forming it in the shape of a girdle as taught by Gakle in order to have provided an improved garment that would add the benefit of providing a focused set of compressive forces which relieves standing fatigue and back strain, for correcting abdominal sacro-iliac conditions (see [Col 1 ln 7-11]) and further modifying the vest garment as disclosed by Kim to be a girdle would remove the upper body portion of the device, thus reducing the amount of materials needed to make the device, lowering the overall cost of manufacturing the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786

/MICHELLE J LEE/Primary Examiner, Art Unit 3786